Case: 19-10326     Document: 00515768085         Page: 1     Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-10326                          March 5, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Charles E. Johnson,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-614


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Charles E. Johnson, federal prisoner # 83808-180, filed a complaint
   contending that he received negligent medical care in violation of the Federal
   Tort Claims Act (FTCA). The district court ordered that the complaint be
   dismissed without prejudice because Johnson failed to show that he complied


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10326      Document: 00515768085           Page: 2    Date Filed: 03/05/2021




                                     No. 19-10326


   with all sanction orders previously entered against him in federal court or that
   he adhered to prior district court orders requiring him to obtain permission
   from a federal judge before filing a civil suit. Johnson subsequently obtained
   consent to file a new suit in which he once again argued that he was denied
   proper medical care in violation of the FTCA. The district court granted the
   Government’s motion to dismiss the suit under Federal Rule of Civil
   Procedure 12(b)(6) on the basis that the complaint was untimely.
          Johnson has appealed from the dismissal of his complaint as untimely.
   We review de novo the grant of a motion to dismiss under Rule 12(b)(6). See
   Romero v. City of Grapevine, Texas, 888 F.3d 170, 176 (5th Cir. 2018). To the
   extent that Johnson presents claims as to the district court’s earlier judgment
   dismissing his prior complaint without prejudice, those claims are not before
   this court. He took no action to appeal or to continue the earlier proceedings
   and did not attempt to preserve any cause of action as to the prior complaint.
          According to Johnson, the district court erred in dismissing his instant
   suit as untimely because he was entitled to equitable tolling. The time limits
   to file a FTCA claim can be equitably tolled where, inter alia, the plaintiff has
   been misled about his rights or has actively pursued his judicial remedies by
   filing a defective pleading during the statutory period. See United States v.
   Kwai Fun Wong, 575 U.S. 402, 412 (2015); Irwin v. Dep’t of Veterans Affairs,
   498 U.S. 89, 96 & nn.3-4 (1990); Perez v. United States, 167 F.3d 913, 917 (5th
   Cir. 1999).
          Johnson has failed to show that he was misled about his rights by either
   the agency responsible for deciding his administrative claim or by the courts.
   See Irwin, 498 U.S. at 96 & nn.3-4. While he contends that equitable tolling
   is justified because he timely filed a defective complaint (i.e., the complaint
   that was dismissed without prejudice), there is no indication that filing suit
   in violation of clear and uncomplicated orders detailing the requirements to




                                          2
Case: 19-10326      Document: 00515768085           Page: 3   Date Filed: 03/05/2021




                                     No. 19-10326


   initiate an action is analogous to cases in which we have applied equitable
   tolling. See, e.g., Granger v. Aaron’s, Inc., 636 F.3d 708, 713 (5th Cir. 2011);
   Clymore v. United States, 217 F.3d 370, 375-76 (5th Cir. 2000); Perez, 167 F.3d
   at 917-18. In any event, the record does not establish that Johnson exercised
   due diligence in preserving his legal rights. See Irwin, 498 U.S. at 96. The
   circumstances surrounding the untimely filing of the instant suit instead are
   indicative of a “garden variety” case of excusable neglect that does not merit
   application of equitable tolling. See id.
          Finally, Johnson argues that the Government filed its appellate brief
   out of time and did not obtain leave of court to do so. Thus, he asserts that
   the brief should be stricken. His claim is unsupported by the record.
          The judgment of the district court is AFFIRMED.




                                           3